IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Fred Brown, aka Fred                     :
Heffelfinger, Jr.,                       :
                   Appellant             :
                                         :
            v.                           :   No. 1260 C.D. 2017
                                         :
Tioga Township Zoning Hearing            :
Board                                    :

                                     ORDER

            NOW, January 8, 2019, having considered appellants’ application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge